UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22585 Tortoise Pipeline & Energy Fund, Inc. (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) TerryMatlack Diane Bono 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: August 31, 2015 Item 1. Schedule of Investments. Tortoise Pipeline & Energy Fund, Inc. SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Shares Fair Value Common Stock - 95.8%(1) Crude/Refined Product Pipelines - 13.9%(1) Canada - 9.7%(1) Enbridge Inc. $ Inter Pipeline Ltd. Pembina Pipeline Corporation United States - 4.2%(1) Plains GP Holdings, L.P. VTTI Energy Partners LP Local Distribution Companies - 6.4%(1) United States - 6.4%(1) CenterPoint Energy, Inc. NiSource Inc. Marine Transportation - 1.6%(1) Republic of the Marshall Islands - 1.6%(1) Teekay Offshore Partners L.P. Natural Gas Gathering/Processing- 17.2%(1) United States - 17.2%(1) Targa Resources Corp. The Williams Companies, Inc. Natural Gas/Natural Gas Liquids Pipelines - 44.1%(1) Canada - 7.7%(1) TransCanada Corporation United States - 36.4%(1) Columbia Pipeline Group Kinder Morgan, Inc. ONEOK, Inc. Spectra Energy Corp Oil and Gas Production - 12.6%(1) United States - 12.6%(1) Anadarko Petroleum Corporation(2) Antero Resources Corporation(2)(3) Cabot Oil & Gas Corporation(2) Carrizo Oil & Gas, Inc.(2)(3) Cimarex Energy Co.(2) Concho Resources Inc.(2)(3) Continental Resources, Inc.(2)(3) Diamondback Energy, Inc.(2)(3) EOG Resources, Inc.(2) EP Energy Corporation(2)(3) Gulfport Energy Corporation(2)(3) Hess Corporation(2) Laredo Petroleum, Inc.(2)(3) Marathon Oil Corporation(2) Newfield Exploration Company(2)(3) Noble Energy, Inc.(2) Occidental Petroleum Corporation(2) Pioneer Natural Resources Company(2) Range Resources Corporation(2) RSP Permian, Inc.(2)(3) Whiting Petroleum Corporation(2)(3) Total Common Stock (Cost $245,409,651) Master Limited Partnerships and Related Companies - 40.1%(1) Crude/Refined Product Pipelines - 23.0%(1) United States - 23.0%(1) Buckeye Partners, L.P. Enbridge Energy Management, L.L.C.(4) Genesis Energy L.P. Magellan Midstream Partners, L.P. MPLX LP Phillips 66 Partners LP Plains All American Pipeline, L.P. Shell Midstream Partners, L.P. Sunoco Logistics Partners L.P. Tesoro Logistics LP Valero Energy Partners LP Natural Gas/Natural Gas Liquids Pipelines - 10.0%(1) United States - 10.0%(1) Columbia Pipeline Partners LP Energy Transfer Partners, L.P. Enterprise Products Partners L.P. EQT GP Holdings, LP EQT Midstream Partners, LP ONEOK Partners, L.P. Natural Gas Gathering/Processing - 7.1%(1) United States - 7.1%(1) Antero Midstream Partners LP DCP Midstream Partners, LP EnLink Midstream Partners, LP MarkWest Energy Partners, L.P. Targa Resources Partners LP Western Gas Equity Partners, LP Western Gas Partners, LP Total Master Limited Partnerships and Related Companies (Cost $86,051,875) Preferred Convertible - 0.7%(1) Oil and Gas Production - 0.7%(1) United States - 0.7%(1) Anadarko Petroleum Corporation, 7.500%, 06/07/2018 (Cost $1,946,307) Short-Term Investment - 0.0%(1) United States Investment Company - 0.0%(1) Fidelity Institutional Money Market Portfolio - Class I, 0.13%(5) (Cost $53,698) Total Investments - 136.6%(1) (Cost $333,461,531) Credit Facility Borrowings - (8.5)%(1) ) Senior Notes - (21.4)%(1) ) Mandatory Redeemable Preferred Stock at Liquidation Value - (6.4)%(1) ) Total Value of Options Written (Premiums received $465,160) - (0.2)%(1) ) Other Assets and Liabilities - (0.1)%(1) ) Total Net Assets Applicable to Common Stockholders - 100.0%(1) $ Calculated as a percentage of net assets applicable to common stockholders. All or a portion of the security represents cover for outstanding call option contracts written. Non-income producing security. Security distributions are paid-in-kind. Rate indicated is the current yield as of August 31, 2015. Tortoise Pipeline & Energy Fund, Inc. SCHEDULE OF OPTIONS WRITTEN (Unaudited) August 31, 2015 Call Options Written Expiration Date Strike Price Contracts Fair Value Anadarko Petroleum Corporation September 2015 $ $ ) Antero Resources Corporation September 2015 ) Cabot Oil & Gas Corporation September 2015 ) Carrizo Oil & Gas, Inc. September 2015 ) Cimarex Energy Co. September 2015 ) Concho Resources Inc. September 2015 ) Continental Resources, Inc. September 2015 ) Diamondback Energy, Inc. September 2015 ) EOG Resources, Inc. September 2015 ) EP Energy Corporation September 2015 ) Gulfport Energy Corporation September 2015 ) Hess Corporation September 2015 ) Laredo Petroleum, Inc. September 2015 ) Marathon Oil Corporation September 2015 ) Newfield Exploration Company September 2015 ) Noble Energy, Inc. September 2015 ) Occidental Petroleum Corporation September 2015 ) Pioneer Natural Resources Company September 2015 ) Range Resources Corporation September 2015 ) RSP Permian, Inc. September 2015 ) Whiting Petroleum Corporation September 2015 ) Total Value of Call Options Written (Premiums received $465,160) $ ) Various inputs are used in determining the fair value of the Company’s investments and financial instruments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, market corroborated inputs, etc.) Level 3 – significant unobservable inputs (including the Company's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table provides the fair value measurements of applicable assets and liabilities by level within the fair value hierarchy as of August 31, 2015.These assets and liabilities are measured on a recurring basis. Description Level 1 Level 2 Level 3 Total Assets Investments: Common Stock(a) $ $
